Citation Nr: 1034671	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for residuals of frozen feet, and, if so, whether 
service connection for this disorder is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from December 1950 to December 
1953.  He served in Korea and was awarded the Combat 
Infantryman's Badge (CIB) and the Purple Heart, among other 
decorations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Audiometric test results conducted throughout the appeal 
period corresponded to numeric designations no worse than Level 
III for the right ear and Level II for the left ear.

2.  The Veteran's claim of entitlement to service connection for 
residuals of frozen feet was denied by an October 1986 Board 
decision.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal of 
the denial, and the decision became final.

3.  The evidence received since the Board's October 1986 denial 
of service connection for residuals of frozen feet essentially 
relates the Veteran's current residuals of frozen feet to his 
military service.

4.  The medical evidence is at least in equipoise in showing that 
the Veteran's current residuals of frozen feet are related to 
service.
5.  The Veteran's claim of entitlement to service connection for 
PTSD was denied by a May 1995 rating decision.  Following receipt 
of notification of that determination, the Veteran did not 
initiate a timely appeal of the denial, and the decision became 
final.  

6.  The evidence received since the RO's May 1995 denial of 
service connection for PTSD does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.7 & § 4.85, Table 
VI, Table VII, Diagnostic Code 6100, and 
§ 4.86 (2009).

2.  The Board's October 1986 decision that denied service 
connection for residuals of frozen feet is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1100 (2009).

3.  The evidence received since the Board's October 1986 
determination is new and material, and the claim of service 
connection for residuals of frozen feet is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for residuals of frozen 
feet are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The RO's May 1995 decision that denied service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).

6.  The evidence received since the RO's May 1995 determination 
is not new and material, and the claim of service connection for 
PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board is reopening and granting the 
Veteran's claim of service connection for residuals of frozen 
feet.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
considered.

With respect to the Veteran's claim to reopen a previously denied 
claim of service connection for PTSD, the foregoing notice 
requirements were satisfied by a March 2006 letter.  Importantly, 
that letter acknowledged the prior denial of service connection 
for PTSD and notified the Veteran that "new and material" 
evidence in the form of a PTSD diagnosis was necessary to reopen 
that claim.  Additionally, the Veteran was informed of the law 
and regulations governing the assignment of disability ratings 
and effective dates in another March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for an increased evaluation 
of his 
service-connected bilateral hearing loss, the Board notes that 
the claim was originally one for service connection.  It was then 
granted and an initial disability rating and effective date have 
been assigned.  Therefore, the Veteran's service connection claim 
has been more than substantiated - it has been proven.  
Accordingly, section 5103(a) notice has served its purpose and is 
no longer required.  Instead, the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  See 
Dingess, supra.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a June 2007 letter (which notified the 
Veteran of the grant of service connection for bilateral hearing 
loss, the assignment of a noncompensable rating, effective August 
2005, and his appellate rights) and the June 2008 statement of 
the case (which set forth the criteria necessary for a higher 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a noncompensable rating).  

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  All evidence adequately 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
the claims file currently contains only copies of the Veteran's 
December 1953 separation examination report and personnel 
documents reflecting his service in Korea.  A statement received 
from the Service Department in October 1985 indicates that all 
other service records were destroyed in a fire; as such, the 
Board finds that further attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159 (c)(2).

The Board also observes that the Veteran is in receipt of Social 
Security Administration (SSA) benefits.  Although the record does 
not reflect that the RO has made an attempt to obtain the 
Veteran's SSA records, the Board finds that they are not 
necessary to a decision on the claims before VA.  Specifically, 
it appears that the Veteran's SSA benefits are related to his 
age/retirement, as opposed to a specific disability, as evidenced 
by the fact that he has been in receipt of these benefits since 
1994, when he was 63 years of age, and he has not asserted that 
these benefits were related to any disability.  Additionally, to 
the extent that the claims before VA are concerned with the 
current severity of the Veteran's bilateral hearing loss, and 
presentation of a current diagnosis of PTSD, the record presently 
contains ample evidence, and the Veteran has not asserted that 
SSA records are necessary to the adjudication of this appeal.  
Thus, the Board finds that remand to obtain any SSA records 
pertaining to the Veteran's service-connected hearing loss and 
claimed PTSD would constitute a waste of judicial and 
administrative resources, and that an informed and complete 
decision may be reached without the delay inherent in obtaining 
these records.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Increased Rating

Historically, the Veteran filed a claim of entitlement to service 
connection for hearing loss in August 2005.  The RO granted 
service connection for bilateral hearing loss in a May 2007 
rating decision and assigned a noncompensable disability rating, 
effective from August 4, 2005.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the regulatory rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
slightly impaired hearing acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  
"(D)isability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends that his hearing acuity is more severe than 
the current noncompensable evaluation indicates.  The Veteran is 
competent to describe his hearing loss.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the Veteran's description of his 
service-connected disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.

The report of a June 2006 VA audiological examination reflects 
puretone thresholds of 15, 45, 75, and 80 decibels in the 
Veteran's right ear and 25, 15, 40, and 60 decibels in his left 
ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 54 decibels for his right ear and 
35 for his left ear.  Additionally, the Veteran had speech 
discrimination scores of 84 percent correct in his right ear and 
92 percent correct in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of II for his right ear and I 
for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability rating 
for the Veteran's service-connected bilateral hearing loss.  

The report of a subsequent April 2007 VA audiological examination 
reflects puretone thresholds of 20, 45, 80, and 85 decibels in 
the Veteran's right ear and 25, 20, 45, and 60 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  
The average of these thresholds was 58 decibels for his right ear 
and 38 for his left ear.  Additionally, the Veteran had speech 
discrimination scores of 84 percent correct in his right ear and 
92 percent correct in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of III for his right ear and I 
for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability rating 
for the Veteran's service-connected bilateral hearing loss.

Most recently, the Veteran underwent a VA audiological 
examination in February 2010.  Testing at that time revealed 
puretone thresholds of 20, 50, 80, and 90 decibels in the 
Veteran's right ear and 25, 30, 50, and 65 decibels in his left 
ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 60 decibels for his right ear and 
43 for his left ear.  Additionally, the report reflects speech 
discrimination scores of 84 percent correct in his right ear and 
88 percent correct in his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of III for his right ear and II 
for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability rating 
still for the Veteran's service-connected bilateral hearing loss.  

The Board acknowledges the Veteran's assertion that his hearing 
loss has worsened, and while the audiological examinations of 
record do reflect a consistent increase in the average pure tone 
threshold in decibels, applying the rating criteria to the test 
results, the Board must conclude that the currently-assigned 
noncompensable disability rating is appropriate for the entire 
appeal period.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the Veteran may be awarded a rating 
higher than that encompassed by the scheduler criteria, as shown 
by evidence showing that the disability at issue causes marked 
interference with employment, or has in the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule standards.  
Id.  In the instant case, the record is absent of any evidence of 
lost time from work or lost productivity due to the Veteran's 
service-connected hearing impairment.  The Veteran has not shown 
that his 
service-connected bilateral hearing loss has resulted in unusual 
disability or impairment that renders the criteria and/or degrees 
of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  Accordingly, 
the Board concludes that consideration of the provisions set 
forth in 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected bilateral hearing loss.

Additionally, the United States Court of Appeals for Veterans 
Claims has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the 
instant case, while the record shows that the Veteran is 
currently retired, the holding of Rice is nevertheless 
inapplicable since there is no cogent evidence of  
unemployability.  Thus, increased compensation based on TDIU is 
not warranted.  

B.  New And Material Evidence 

The Veteran's claim of entitlement to service connection for PTSD 
was denied by a May 1995 RO decision, and his claim of 
entitlement to service connection for residuals of frozen feet 
was denied by an October 1986 Board decision.  The Veteran failed 
to perfect an appeal of either decision, and his claims became 
final.  38 C.F.R. §§ 20.1100, 20.1103.  

In a statement received by the RO in August 2005, the Veteran 
requested that his claims of service connection for PTSD and 
residuals of frozen feet be reopened.  

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the 
issue of whether newly received evidence is "new and material," 
the credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

Turning first to the Veteran's claim to reopen his previously 
denied claim of service connection for residuals of frozen feet, 
the record reflects that at the time of the October 1986 Board 
decision, the Board determined that the evidence failed to show 
that the Veteran's residuals of frozen feet (then diagnosed by a 
VA examiner as post frostbite neuralgia) were related to service.  
Additional evidence received since that earlier decision now 
includes such a showing.  Specifically, March 2002 and June 2004 
VA treatment reports reflect findings of a history of "cold 
injury with occasional feet neuropathy" and "neuropathy post-
exposure to cold in Korea," and a July 2006 VA cold injury 
protocol examination reflects a diagnosis of "residuals of a 
frostbite injury," essentially relating the Veteran's current 
frozen feet residuals to service.  Thus, the Board finds that the 
additional evidence received since the last prior final denial of 
the Veteran's claim of service connection for residuals of frozen 
feet raises a reasonable possibility of substantiating the claim.  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves as 
a basis to reopen the Veteran's claim of service connection for 
residuals of frozen feet.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for residuals of frozen feet has been received, the 
Board must now address the de novo issue of entitlement to 
service connection for this disorder.  In this regard, the Board 
notes that service connection may be granted for disability 
resulting from injury suffered or disease contracted in the line 
of duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

In the present case, the Veteran contends that his currently-
shown frozen feet residuals are the result of cold weather 
injuries sustained while performing combat operations in bitterly 
cold temperatures in Korea.  

Initially, the Board notes that the available service records 
reflect that the Veteran served with the 32nd Infantry Regiment 
in Korea, including in February 1952, and that he received the 
Combat Infantryman Badge, and Purple Heart.  Clearly, he engaged 
in combat, and his assertions of being exposed to cold 
temperatures while serving in Korea are credible and consistent 
with his military service.  See 38 U.S.C.A. § 1154(b).  

The report of a September 1985 VA examination shows that the 
Veteran reported cold weather injury to his feet in service, and 
that since that time, he had experienced occasional (two or three 
times a week) burning parasthesia on the bottom of both feet, but 
had not sought treatment.  The diagnosis was "post frostbite 
neuralgia, very mild in clinical expression." 

Subsequent VA treatment reports reflect similar findings of 
neuropathy of the feet.  All of these reports attribute the 
condition to the Veteran's cold exposure in Korea.  

The Veteran underwent a VA cold injury protocol examination in 
July 2006, at which time he again reported suffering frozen feet 
while on the combat line in Korea, where it was bitterly cold, 
wet and snowing for several weeks.  He reported that since that 
time, he had experienced color changes, pain, numbness, and 
causalgia in both feet.  Clinical evaluation revealed decreased 
posterior tibial pulse and decreased light touch sensation 
bilaterally.  The diagnosis was "residuals of frostbite 
injury," although the residuals were not specifically indicated.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, specifically in view of the Veteran's 
undisputed winter combat experiences in Korea, his credible 
reports of foot symptoms since that time, and VA treatment and 
examination reports essentially linking his current residuals of 
frozen feet to service, the Board finds that the evidence is at 
least in equipoise and, resolving all reasonable doubt in favor 
of the Veteran, service connection for residuals of frozen feet 
is warranted.


Turning next to the Veteran's claim to reopen his previously 
denied claim of service connection for PTSD, the record reflects 
that at the time of the May 1995 RO decision, there was no 
evidence of a clinical diagnosis of PTSD.  Additional evidence 
received since that earlier decision also fails to reflect a 
clinical diagnosis of PTSD.  In fact, VA treatment reports dated 
in November 2006 and June 2007 reflect a negative PTSD screen, 
and a May 2007 VA examiner determined that the Veteran did not 
meet the diagnostic criteria for PTSD, assessing his psychiatric 
disorder as an anxiety disorder not otherwise specified.  
Although the Veteran may sincerely believe that he has PTSD, he 
is not medically qualified to attribute his psychiatric symptoms 
to a specific psychiatric disorder such as PTSD, and as discussed 
supra, a VA examiner has assessed his psychiatric disorder as an 
anxiety disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons, such as the Veteran, are 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Thus, as the newly submitted evidence fails to 
provide a current diagnosis of PTSD, it fails to relate to the 
reason the Veteran's claim was previously denied and therefore 
cannot serve to reopen his previously denied claim.

The Board acknowledges that during the pendency of this appeal, 
VA regulations regarding the criteria and procedural requirements 
for establishing service connection for PTSD have been amended.  
See 38 C.F.R. § 3.304(f)(3).  However, the Board notes that while 
this revised regulation relaxes the evidentiary standards for 
establishing the occurrence of in-service stressors in claims for 
PTSD, it does not preclude the necessity of having a PTSD 
diagnosis in order to establish service connection for PTSD.  As 
the lack of a current PTSD diagnosis is at issue in the instant 
case, as opposed to a lack of corroborated in-service stressors 
linking PTSD to service, the Board finds that the newly revised 
legislation is inapplicable to the instant claim and does not 
provide a basis for reopening the Veteran's claim.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

New and material evidence has been submitted to reopen the claim 
of service connection for residuals of frozen feet, and service 
connection for residuals of frozen feet is granted.

New and material evidence has not been submitted to reopen the 
claim of service connection for PTSD, and this aspect of the 
appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


